     Case 1:18-mc-00418-PGG Document 21 Filed 10/12/18 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In Re Ex Parte Application of

ELEMENT SIX TECHNOLOGIES LIMITED                              Case No. 1:18-mc-00418

                       Applicant,
                                                              DECLARATION OF
       -against-                                              TAI-HENG CHENG

Pure Grown Diamonds, Inc.

                       Respondent.


I, Tai-Heng Cheng, declare as follows:

        1.     I am an attorney at the law firm of Quinn Emanuel Urquhart & Sullivan,

LLP, attorneys for Respondent Pure Grown Diamonds, Inc. (“PGD”). I am a member in

good standing of the state bar of New York. I make this declaration based on personal

knowledge and, if called upon to do so, could testify competently thereto.

        2.     I submit this declaration in support of PGD’s Opposition to Element Six

Technologies, Limited’s Application Pursuant to 28 U.S.C. § 1782.

        3.     Annexed hereto as Exhibit A is a true and correct copy of an online article

from the Washington Post titled “A diamond is forever – and forever now costs $200

from De Beers”, available at https://www.mercurynews.com/2018/06/02/a-diamond-is-

forever-and-forever-now-costs-200-from-de-beers/.

        4.     Annexed hereto as Exhibit B is a true and correct copy of an online article

from The National titled “The lab-grown gems threatening the diamond industry,”

available at https://www.thenational.ae/business/money/the-lab-grown-gems-threatening-

the-diamond-industry-1.714105.
     Case 1:18-mc-00418-PGG Document 21 Filed 10/12/18 Page 2 of 3



        5.    Annexed hereto as Exhibit C is a true and correct copy of an online article

from The New York Times titled “‘Diamonds Are Forever,’ and Made by Machine,”

available      at     https://www.nytimes.com/2018/05/29/business/de-beers-synthetic-

diamonds.html.

        6.    Annexed hereto as Exhibit D is a true and correct copy of an online article

from Forbes titled “Diamonds Disrupted: How Man-Made Diamonds Will Disrupt The

Mined-Diamond                    Industry,”                 available                  at

https://www.forbes.com/sites/pamdanziger/2017/09/02/diamonds-disrupted-how-man-

made-diamonds-will-disrupt-the-mined-diamond-industry/#5799b526f529.

        7.    Annexed hereto as Exhibit E is a true and correct copy of an online article

from Forbes titled “De Beers Sees The Light, Launches Lab-Grown Diamond Line,”

available at https://www.forbes.com/sites/pamdanziger/2018/05/30/de-beers-makes-lab-

grown-diamonds-its-own-response-to-market-demand-or-monopolist-

move/#3f0ad2613c13.

        8.    Annexed hereto as Exhibit F is a true and correct copy of the June 4, 2018

Notes of Evidence for IIa’s application to withdraw Element Six’s interrogatories in the

Singapore Action.

        9.    Annexed hereto as Exhibit G is a true and correct copy of the June 7, 2018

Notes of Evidence for IIa’s application to withdraw Element Six’s interrogatories in the

Singapore Action.

        10.   Annexed hereto as Exhibit H is a true and correct copy of the August 14,

2018 Notes of Evidence recording A.R. Yeo’s judgment on IIa’s application to withdraw

Element Six’s interrogatories in the Singapore Action.



                                              2
     Case 1:18-mc-00418-PGG Document 21 Filed 10/12/18 Page 3 of 3



          11.    Annexed hereto as Exhibit I is a true and correct copy of the August 27,

2018 Notes of Evidence recording A.R. Yeo’s judgment on Element Six’s Application

for Specific Discovery in the Singapore Action.

          12.    Annexed hereto as Exhibit J is a true and correct copy of the June 7, 2018

Notes of Evidence on Element Six’s Application for Specific Discovery in the Singapore

Action.

          13.    I understand that the aforementioned Notes of Evidence listed in Exhibits

E through J have been redacted in parts pursuant to the implied undertaking between the

parties in the Singapore Action not to use documents disclosed during discovery in those

proceedings for a collateral purpose.

          14.    Annexed hereto as Exhibit K is a true and correct copy of the September

7, 2018 Letter from Element Six’s Singapore Counsel to The Learned A.R. Justin Yeo on

the Rejected Draft Order of Court in Respect of SUM 1478.

          I declare under penalty of perjury that the foregoing is true and correct.

Executed in New York, New York, on October 12, 2018.

                                                        ______/s/ Tai-Heng Cheng________
                                                                Tai-Heng Cheng




                                                3
